DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the;
(claim 19) – first opening, first pill chamber, and second opening;
(claim 20) – second pill chamber; 
(claim 21) – peripheral wall;
(claim 22) – crown;
(claim 26) – third pill chamber and third opening; 
Examiner notes the same also applies to the remaining claims which use similar terms which have not been identified in the drawings or specification for one to understand clearly, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 19-38 are objected to because of the following informalities:  Claims 19-38 include terms which are not clearly recited in the specification nor shown clearly in the drawings.  The claims further recite said terms in different numbered claims using them in different ways such as an opening being referred to, in one claim, as a second opening but in a different numbered claim being referred to as a third opening, thus, making the claims hard to follow and understand, especially, where the terms are not labeled in drawings nor taught specifically within the specification.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 37 recite features which are not fully understood nor labeled or described within the specification to the extent that one of ordinary skill would understand.  See pill chambers communicating with each of claim 36 and the third chamber disposed between the first and second pill chambers and the crown of claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-25, and 28-33  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benjamin F. Benjamin (2,633,273 – hereinafter Benjamin) in view of Manuel W. Palomo (3,866,797 – hereinafter Palomo).
Re Claim19:
Benjamin teaches a cap (6) for use on a pill bottle (7), comprising: a fixed part (8) adapted to be mounted to an open end of the pill bottle (7) and defining a first opening (24), and a movable part (9) mounted to the fixed part (8) for rotation with respect thereto about a longitudinal axis of the pill bottle (7), the movable part (9) including a first pill chamber (26); the first opening (24) communicating on one side with an inside of the pill bottle (7) and on another side with the first pill chamber (26) when the movable part (9) is in a first position (filling position) (see Fig. 3) thereof such that at least one pill (A) can be transferred from the pill bottle (7) through the first opening (24) and into the first pill chamber (26) (see Fig. 3) (see Figs. 1-4), but fails to teach the movable part defining a second opening,  wherein the second opening is closed; the movable part being adapted to be rotated to a second position thereof with the pill being imprisoned in the first pill chamber and with the second opening being closed; the movable part being adapted to be rotated to a third position thereof, whereat the second opening is open and opens up directly to an outside of the cap, thereby allowing the pill to be dispensed from the cap to a user through the second opening.

Palomo teaches a movable part (14) defining a second opening (30),  wherein the second opening (30) is closed (see Fig. 1); the movable part (14) being adapted to be rotated to a second position (intermediate position between filling and dispensing) thereof with a pill (40) being imprisoned in a first pill chamber (26) and with the second opening (30) being closed; the movable part (14) being adapted to be rotated to a third position (dispensing position) thereof, whereat the second opening (30) is open and opens up directly to an outside of a cap (10), thereby allowing the pill (40) to be dispensed from the cap (10) to a user through the second opening (30) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Benjamin with that of Palomo to assure additional controlled dispensing by placing an additional alignment opening on Benjamin’s moveable member so as to visually show to show to a user when the device is in a dispensing position.


Re Claims 20, 21, and 29:
Benjamin teaches wherein the fixed part (8) includes a second pill chamber (27), such that when in the third position (dispensing position) the first (26) and second (27) pill chambers communicate with each other thereby allowing the pill (A) to displace from the first pill (26) chamber to the second (27) pill chamber prior to the pill exiting the cap (see Fig. 4) (see Figs. 1-4), but fails to teach prior to pill exiting the cap through a second opening.

Palomo teaches a second opening (30) (see Figs. 1-6).  Re Claim 21: Palomo teaches wherein the second opening (30) is defined in a peripheral wall of the movable part (14) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Benjamin with that of Palomo to assure additional controlled dispensing by placing an additional alignment opening on Benjamin’s moveable member so as to visually show to show to a user when the device is in a dispensing position.

Further Re Claims 22 and 30:
Benjamin teaches wherein the fixed part (8) includes a crown (11) for mounting the cap (6) to the pill bottle (7) (see Fig. 3), and wherein the second pill chamber (27) is disposed between the first pill chamber (26) and the crown (11) (see Fig. 4).  

Further Re Claims 23 and 31:
Benjamin teaches wherein in the first position (filling position), the pill bottle (7) and the pill cap (6) are inverted such that the pill (A) can reach the first pill chamber (26) by gravity (see Fig. 3).  

Further Re Claims 24 and 32:
Benjamin teaches wherein in the third position (dispensing position), the pill bottle (7) and the pill cap (6) are at an angle such that the pill (A) can drop from the first pill chamber (26) (through an opening by gravity) (see Fig. 4), but fails to teach through the second opening by gravity.  

Palomo teaches through a second opening (30) by gravity (see Fig. 2).   Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Benjamin with that of Palomo to assure additional controlled dispensing by placing an additional alignment opening on Benjamin’s moveable member so as to visually show to show to a user when the device is in a dispensing position. 

Further Re Claims 25 and 33:
Benjamin teaches wherein the first pill chamber (26) is dimensioned so as to accommodate a single pill (A) at a time (see Fig. 3).  


Re Claim 28:
Benjamin teaches a cap (6) for use on a pill bottle (7), comprising: a fixed part (8) adapted to be mounted to an open end of the pill bottle (7) and defining a first opening (24), and a movable part (9) rotatably mounted to the fixed part (8), the movable part (9) including a peripheral side wall and an end wall that define a first pill chamber (26), the first opening (24) communicating on one side with an inside of the pill bottle (7) and on another side with the first pill chamber (26) when the movable part (9) is in a first position (filling position) thereof such that at least one pill (A) can be transferred from the pill bottle (7) through the 3Appl. No 17/062,017 filed on October 2, 2020P3382US01 first opening (24) and into the first pill chamber (26) (see Figs. 1-4), but fails to teach a second opening being defined in the side wall; wherein the second opening is closed; the movable part being adapted to be rotated to a second position thereof whereat the second opening is open, thereby allowing the pill to be dispensed laterally through the second opening of the side wall to a user.

Palomo teaches a second opening (30) being defined in a side wall; wherein the second opening(30) is closed; a movable part (14) being adapted to be rotated to a second position (dispensing position)thereof whereat the second opening (30) is open, thereby allowing a pill (40) to be dispensed laterally through the second opening (30) of the side wall to a user.  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Benjamin with that of Palomo to assure additional controlled dispensing by placing an additional alignment opening on Benjamin’s moveable member so as to visually show to show to a user when the device is in a dispensing position. 

Claims 26, 27, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benjamin in view of Palomo and further in view of Thomas et al. (3,991,908 – hereinafter Thomas).
Re Claims 26, 27, and 34:
Benjamin in view of Palomo teaches the device of claim 21, but fails to teach wherein a movable part includes a third pill chamber and an associated third opening defined in the peripheral wall of the movable part, and wherein when in the first position, the third pill chamber communicates with the third opening which is open, thereby allowing a pill in the third pill chamber to be dispensed from the cap to a user through the third opening.  

Thomas further in view teaches wherein the movable part (21’, 21”) includes a third pill chamber (50’, 50”, 52’, 52”, 53”) and an associated third opening (opening which leads out of the chamber) defined in the peripheral wall of the movable part (21’, 21”), and wherein when in the first position (filling position), the third pill chamber (50’, 50”, 52’, 52”, 53”) communicates with the third opening (opening which leads out the chamber) which is open, thereby allowing a pill in the third pill chamber (opening which leads out the chamber) to be dispensed from a cap to a user through the third opening (opening which leads out the chamber) (see Figs. 11-16) (see Figs. 1-16).  Re Claim 27: Thomas further in view teaches wherein in the second position (intermediate position – between filling and dispensing), a second and third openings (openings which lead out of the multiple chambers) are closed (see Figs. 11-16).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Benjamin in view of Palomo with that of Thomas to increase the number of chambers so that quicker dispensing by way of shorter rotational movement can be had, thus, increasing the ease of use of the device.

Claims 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benjamin in view of Thomas.
Re Claims 35-38:
Benjamin teaches a cap (6) for use on a pill bottle (7), comprising: 4Appl. No 17/062,017 filed on October 2, 2020P3382US01 a fixed part (8) adapted to be mounted to an open end of the pill bottle (7), and a movable part (9) rotatably mounted to the fixed part (8), the movable part (9) including a first pill chamber (26) defining respectively a first opening (opening in to pill chamber 26); the fixed part (8) defining a third opening (24) communicating on one side with an inside of the pill bottle (7) and on another side with a given one of the first pill chamber (26) when the movable part (9) is in a first position (filling position) thereof such that at least one pill (A) can be transferred from the pill bottle (7) through the third opening (24) and into the given pill chamber (26) (see Figs. 1-4), but fails to teach a second pill chamber defining respectively a second opening, the fixed part defining a third opening communicating on one side with an inside of the pill bottle and on another side with a given one of a second pill chamber when the movable part is in a first position thereof such that at least one pill can be transferred from the pill bottle through the third opening and into the given pill chamber, wherein the opening of the given pill chamber is closed, whereas the opening of the other pill chamber is open; the movable part being adapted to be rotated to a second position thereof, whereat the opening of the given pill chamber is open thereby allowing the pill to be dispensed from the cap to a user, whereas the opening of the other pill chamber is closed and the other pill chamber is in communication with the inside of the pill bottle via the third opening.

Thomas teaches a second pill chamber (50’, 50”, 52’, 52”, 53”) defining respectively a second opening (opening of pill chamber 50’, 50”, 52’, 52”, 53”), a fixed part (20) defining a third opening (opening near 34) communicating on one side with an inside of a pill bottle (12) and on another side with a given one of a second pill chamber (50’, 50”, 52’, 52”, 53”) when a movable part (21) is in a first position (filling position) thereof such that at least one pill (70) can be transferred from the pill bottle (12) through the third opening (opening near 34) and into the given pill chamber (50’, 50”, 52’, 52”, 53”), wherein the opening (opening of 50’, 50”, 52’, 52”, 53”) of the given pill chamber is closed, whereas the opening (opening of 50’, 50”, 52’, 52”, 53”) of the other pill chamber (50’, 50”, 52’, 52”, 53”) is open (see Figs. 1-16); the movable part (21) being adapted to be rotated to a second position (dispensing position) thereof, whereat the opening (opening of 50’, 50”, 52’, 52”, 53”) of the given pill chamber (50’, 50”, 52’, 52”, 53”) is open thereby allowing the pill (70) to be dispensed from the cap (14) to a user, whereas the opening (opening of 50’, 50”, 52’, 52”, 53”) of the other pill chamber (50’, 50”, 52’, 52”, 53”) is closed and the other pill chamber (50’, 50”, 52’, 52”, 53”) is in communication with the inside of the pill bottle (7) via the third opening (opening near 34) (see Figs. 11-16) (see Figs. 1-16).  Re Claim 36: Thomas teaches wherein the fixed part (20) includes a third pill chamber (34), such that when in the first position (filling position) the given pill chamber (50’, 50”, 52’, 52”, 53”) and the third pill chamber (34) communicate with each other; whereas when in the second position (dispensing position) the other pill chamber (50’, 50”, 52’, 52”, 53”) and the third pill chamber (34) communicate with each other (see Figs. 11-16).  Re Claim 37: Thomas teaches wherein the first and second openings (openings of 50’, 50”, 52’, 52”, 53”) are defined in a peripheral wall of the movable part (21), and wherein the fixed part (20) includes a crown (22) for mounting the cap (14) to the pill bottle (12), and wherein the third pill chamber (34) is disposed between the first and second pill chambers (50’, 50”, 52’, 52”, 53”) and the crown (22) (see Fig. 1).  Re Claim 38: Thomas teaches wherein in the second position (dispensing position) the other pill chamber (50’, 50”, 52’, 52”, 53”) is adapted to be loaded with another pill (70) taken from the pill bottle (see Figs. 11-16).  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Benjamin with that of Thomas to increase the number of chambers so that quicker dispensing by way of shorter rotational movement can be had, thus, increasing the ease of use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651